DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 02/23/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6- 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Zhou ( US 2017/0133489 A1; hereafter Zhou ).

Regarding claim 1, Zhou discloses a method of semiconductor device fabrication, comprising:
forming a plurality of fin elements ( Fig 9, fins 410 and 420, Para [ 0027]) extending from a substrate (Substrate 400, Para [ 0027]); depositing a dielectric layer (Fig 10, layer 421) over each of the plurality of fin elements ( Fig 10, fins 410 and 420), wherein the dielectric layer includes a gate dielectric layer (  gate oxide layer 421, Para [0049]); after depositing the dielectric layer (gate oxide layer 421), forming a dummy gate electrode ( Fig 10, dummy electrode 412) over the plurality of fin elements ( Fig 9, fins 410 and 420) and over the dielectric layer  ( layer 421); and after forming the dummy gate electrode ( Fig 10, dummy electrode 412, Para [ 0050]), forming a first spacer layer ( Fig 11, spacer 413/423, Para [ 0054]) on opposing sidewalls of the dummy gate electrode ( Fig 10, dummy electrode 412) and in contact with a top surface of the dielectric layer ( gate oxide layer 421); wherein the dielectric layer ( gate oxide layer 421) extends laterally beneath the first spacer layer  ( Fig 11, spacer 413/423) on each of the opposing sidewalls of the dummy gate electrode ( Fig 11, dummy electrode 412).

Regarding claim 2, Zhou discloses the method of claim 1, Zhou further discloses further comprising: prior to forming the dielectric layer ( Fig 10, gate oxide layer 421), forming a recessed isolation region ( Fig 7, recess region adjacent to fins 410/420) adjacent to each of the plurality of fin elements ( Fig 7, recess region adjacent to fins 

Regarding claim 6, Zhou discloses the method of claim 1, further comprising: after forming the first spacer layer( Fig 11, spacer 413/423) on the opposing sidewalls of the dummy gate electrode ( Fig 10, dummy electrode 412) and over the dielectric layer  ( layer 421), removing regions of the dielectric layer  ( gate oxide layer 421) adjacent to the dummy gate electrode ( Fig 10, dummy electrode 412) to form a dielectric layer portion beneath the dummy gate electrode ( Fig 11-12, gate oxide layer 421) ; wherein the dielectric layer portion  ( Fig 11-12, layer 421) extends laterally beneath the first spacer layer ( Fig 11-12, spacer 413/423)  on each of the opposing sidewalls of the dummy gate electrode  ( Fig 11-12, dummy electrode 412).  

Regarding claim 7, Zhou discloses the method of claim 6, further comprising: after forming the first spacer layer (Fig 11-12, spacer 413/423)  on the opposing sidewalls of the dummy gate electrode ( Fig 11, dummy electrode 412)  and over the dielectric layer ( Fig 11-12, layer 421), forming a second spacer layer (Fig 13, 415/425) over the first spacer layer  (Fig 13, spacer 413/423) on opposing sidewalls of the dummy gate 

Regarding claim 8, Zhou discloses the method of claim 1, further comprising: forming source/drain features (Para [0074]) over portions of the plurality of fin elements within source/drain regions adjacent to the dummy gate electrode (Para [0074]).

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2017/0133489 A1; hereafter Zhou) in view of Liou et al (US 2018/0350934 A1; hereafter Liou).

Regarding claim 21, Zhou discloses a method, comprising: 
depositing a dielectric layer (Fig 10, gate oxide layer 421, Para [ 0066]) over a fin element ( Fig 9, fins 410 and 420, Para [ 0027]) extending from a substrate ( substrate 400); forming a dummy gate ( Fig 10, dummy electrode 412) over the fin element ( Fig 
But Zhou does not disclose explicitly dielectric layer made with high-K dielectric materials.
In a similar field of endeavor, Liou discloses dielectric layer made with high-K dielectric materials (Para [0031]).
Since Zhou and Liou are both from the same field of endeavor, and disclose finfet device include high-k dialectical materials, the purpose disclosed by Chen et al. would have been recognized in the pertinent art of Yang et al.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhou in light of Liou teaching “dielectric layer made with high-K dielectric materials (Para [0031])” for further advantages such as increase gate capacitance can be improved.


Allowable Subject Matter

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 10-15 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
a dummy electrode over the metal capping layer portion; and depositing a first spacer layer on opposing sidewalls of both the dummy electrode and the metal capping layer 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898